Citation Nr: 0832096	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to May 21, 2003, for a 
100 percent rating for malignant neoplasms of the 
genitourinary system.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran retired from active duty in June 1992 after more 
than 26 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  Local recurrence of the veteran's prostate cancer was 
first ascertainable on September 12, 2000.

2.  A claim for an increased rating for service-connected 
malignant neoplasms of the genitourinary system was received 
from the veteran on July 31, 2003.  

3.  A rating decision in November 2003 increased the rating 
for malignant neoplasms of the genitourinary system to 100 
percent, effective from May 21, 2003.    


CONCLUSION OF LAW

The criteria an effective date of July 31, 2002 for a 
100 percent rating for malignant neoplasms of the 
genitourinary system have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.400(o)(2), 4.115b, Diagnostic Code 7528 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  
In making this determination, the Board must consider all of 
the evidence of record, regardless when it was received, and 
not limit the evidence considered to a one year period prior 
to receipt of claim for increased rating.  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).

In this veteran's case, the record shows that, by a rating 
decision in March 1998, service connection was established 
for adenocarcinoma of the prostate.  A 100 percent rating was 
assigned under the provisions of Diagnostic Code 7528 for 
malignant neoplasms of the genitourinary system.  Diagnostic 
Code 7528 provides for a 100 percent rating for such 
malignant neoplasms.  Then, following the  cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 U.S.C.A. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, rating is to be made on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.   

After a rating decision that proposed a reduction in the 
rating, the 100 percent rating was reduced to 10 percent, 
effective in November 1998, following receipt of additional 
private medical records.  

On July 31, 2003, the veteran submitted a request for a re-
evaluation of his disability, that is, a claim for increased 
rating.  Along with this claim, he submitted treatment 
records from the Charleston Naval Hospital dated from 1996 to 
April 2003.  These treatment records showed PSA values had 
remained less than 0.1 until September 12, 2000, when it was 
recorded as 0.16, and that the PSA values had subsequently 
continued to increase.  

Along with the claim for increased rating, the veteran 
submitted a private radiation oncologist' letter, dated May 
21, 2003, that includes the opinion that, based upon a review 
of the evidence of record that shows elevated PSA levels 
beginning in September 2000, the elevated PSA levels 
suggested local recurrence of the veteran's prostate cancer.  
The oncologist reviewed the veteran's case and discussed it 
in detail, noting that, after the radical prostatectomy in 
early 1997, the veteran's prostate specific antigen (PSA) 
value reached a nadir of less than 0.1, as was anticipated.  
She noted that the PSA values had remained less than 0.1 
until September 2000, when it was recorded as 0.16.  The 
specialist further stated that the PSA values had 
subsequently continued to increase, which was suggestive of 
local recurrence of the veteran's cancer.  

Based on that evidence, plus additional private medical 
evidence that was received in August 2003 and October 2003, 
the RO increased the rating for the disability to 100 
percent, effective from May 21, 2003, based on the report of 
a private radiation oncologist that was dated May 21, 2003.  
The veteran disagreed with the effective date that was 
assigned for the 100 percent rating, contending that the 
medical data reflected recurrence of his cancer in September 
2000, and asserting that the effective date for the 
100 percent rating should be September 21, 2000.  

After a review of the evidence of record, the Board finds 
that local recurrence of the veteran's prostate cancer, which 
meets the criteria for a 100 percent disability rating under 
Diagnostic Code 7528, was first ascertainable on September 
12, 2000.  Although the evidence showing such factual 
ascertainment of local recurrence in September 2000 was 
received in conjunction with the veteran's July 31, 2003 
claim for increased rating, the Board has considered all 
evidence of record in ascertaining whether for the one year 
period prior to the July 31, 2003 increased rating claim it 
was factually ascertainable that entitlement to an increased 
rating for prostate cancer had arisen.  Resolving reasonable 
doubt on the question of when local recurrence of the 
veteran's prostate cancer began, the Board accepts the 
oncologist's statement that a PSA value greater than "less 
than 0.1" following a radical prostatectomy suggests local 
recurrence of prostate cancer, and also accepts that the 
veteran's PSA values reflected such recurrence beginning in 
September 2000, as the veteran has contended.  

Consequently, the Board finds that, for the entire one year 
period prior to the July 31, 2003 receipt of the veteran's 
claim for increased rating, all the evidence of record shows 
that an increase in disability had occurred to warrant a 100 
percent disability rating.  Because it has been factually 
ascertainable as of September 12, 2000 that the veteran had 
local recurrence of prostate cancer, it follows that, as of 
July 31, 2002 and for the entire one year period prior to 
receipt of the July 31, 2003 increased rating claim, 
entitlement to a 100 percent disability rating was also 
factually ascertainable.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o).  As indicated in Hazan, 10 Vet. App. at 
522, in this case, the Board has determined that the language 
"within one year from such a date" in 38 U.S.C.A. 
§ 5110(b)(2) and similar regulatory language in 38 C.F.R. 
§ 3.400(o)(2) do not preclude the assignment of an effective 
date for the 100 percent increased rating earlier than the 
date of receipt of increased rating claim.  

In reaching the conclusion that the evidence of record in 
this case shows that the "earliest" date of factually 
ascertainable increase included the entire one year period 
prior to the date of receipt of the claim for increased 
rating, rather than reading the statutory and regulatory 
requirements as invoking a closed one year period based upon 
when the evidence first showed that entitlement arose, the 
Board has applied the rule of resolving such interpretive 
doubt in the veteran's favor.  See Brown v. Gardner, 513 U.S. 
115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) 
("interpretive doubt is to be resolved in the veteran's 
favor"), as quoted in Hazan at 521.  

The Board further finds that such a reading is also most 
consistent with the rule to consider all the evidence of 
record, and that the Board's interpretation of this earlier 
effective date statute and regulation is most consistent with 
the legislative history, which shows Congressional intent 
that these effective date provisions were added in order to 
"permit payment of increased disability compensation 
retroactively to the date the evidence establishes the 
increase in the degree of disability had occurred"; "that 
the regulatory history indicates that the effective date of 
an increased rating pursuant to 38 C.F.R. § 3.400(o)(2) is 
when the evidence establishes that the increase in disability 
occurred, not the date of claim." VAOPGCPREC 12-98.  This 
case is factually distinguishable from such cases as Harper 
v. Brown, 10 Vet. App. 125 (1997) and VAOPGCPREC 12-98, which 
involved factual entitlement to increase that arose after the 
date of receipt of claim for increased rating.  

For these reasons, the Board finds that the criteria for an 
effective date of July 31, 2002 for a 100 percent rating for 
malignant neoplasms of the genitourinary system have been 
met.  However, because the veteran's claim for an increased 
rating was received on July 31, 2003, 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. § 3.400(o)(2) also act to prohibit 
assignment of a 100 percent rating before July 31, 2002, that 
is, more one year prior to the July 31, 2003 date of receipt 
of claim for increase.  Because there is no legal basis for 
entitlement to an effective date earlier than July 31, 2002 
for the 100 percent increased rating for service-connected 
prostate cancer, the veteran's contention for an earlier 
effective date for any period prior to July 31, 2002 is 
without legal merit. 

Duties to Notify and to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Because the full benefits permissibly by law are being 
granted by this Board decision, no further notice or 
assistance to the appellant is required.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Because the controlling effective date regulations do not 
provide for an effective date for increased rating in this 
veteran's case more than one year prior to the date of 
receipt of his claim for increased rating, the law is 
dispositive, and any further contentions regarding an 
effective date for increase earlier than one year prior to 
the July 31, 2003 date of receipt of increased rating claim 
lack legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In cases such as this, where there remains no legal 
basis for an earlier effective date than one year prior to 
increased rating claim, VA is not required to meet the duty 
to notify or assist a claimant because an earlier effective 
date cannot be substantiated.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004. 


ORDER

An effective date of July 31, 2002 for a 100 percent rating 
for malignant neoplasms of the genitourinary system is 
granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


